MEMORANDUM OPINION
                                          No. 04-11-00146-CV

                                      IN RE Maribel OLIVAREZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 9, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 22, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM




1
  This proceeding arises out of Cause No. 2007-CVO-001218-C1, styled In the Interest of J.L.C., Jr., A Child,
pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Alvino Morales presiding.